 

 
Exhibit 10.65
 
 
«Name»
Fidelity National Information Services, Inc. Non-Statutory Stock Option Award
«Date» Notice of Stock Option Grant
 
You (the “Optionee”) have been granted the following option (the “Option”) to
purchase Common Stock of Fidelity National Information Services, Inc. (the
“Company”), par value $0.01 per share (“Share”), pursuant to the Fidelity
National Information Services, Inc. 2008 Omnibus Incentive Plan (the “Plan”):
 
 
 
 
Total number of shares subject to Option:
  
«Shares»
 
 
Effective date of grant:
  
«Date»
 
 
Exercise price
 «Price»
 
 
Vesting Schedule:
  
 33-1/3% vests one year after Grant Date
 
 
 
  
33-1/3% vests two years after Grant Date
 
 
 
  
33-1/3% vests three years after Grant Date
 
 
 
Option term:
  
7 years
 
 

 
See the Stock Option Award Agreement and Plan Prospectus for the specific
provisions related to this Option Award, including the time period for exercise
under various termination events and other important information concerning this
award.
 
This document is intended as a summary of your individual Option Award. If there
are any discrepancies between this summary and the provisions of the formal
documents of this Award, including the Stock Option Agreement, Plan Document or
Plan Prospectus, the provisions of the formal documents will prevail.
 
 
Fidelity National Information Services, Inc.
2008 Omnibus Incentive Plan
 
Stock Option Agreement
 
SECTION 1.GRANT OF OPTION.
 
(a)Option. On the terms and conditions set forth in the Notice of Stock Option
Grant and this Stock Option Agreement (the “Agreement”), the Company grants to
the Optionee on the Effective Date of Grant the Option to purchase at the
Exercise Price the number of Shares set forth in the Notice of Stock Option
Grant.
 
(b)Plan and Defined Terms. The Option is granted pursuant to the Plan. All
terms, provisions, and conditions applicable to the Option set forth in the Plan
and not set forth herein are

 

--------------------------------------------------------------------------------

 

hereby incorporated by reference herein. To the extent any provision hereof is
inconsistent with a provision of the Plan, the provisions of the Plan will
govern. All capitalized terms that are used in the Notice of Stock Option Grant
or this Agreement and not otherwise defined therein or herein shall have the
meanings ascribed to them in the Plan.
 
SECTION 2.RIGHT TO EXERCISE.
Subject to such limitations as the Committee may impose (including prohibition
of one more of the following payment methods), payment of the Exercise Price may
be made by (a) cash or its equivalent, (b) by tendering Shares or directing the
Company to withhold Shares from the Option having an aggregate Fair Market Value
at the time of exercise equal to the Exercise Price, (c) by broker-assisted
cashless exercise, (d) in any other manner then permitted by the Committee, or
(e) by a combination of any of the permitted methods of payment. The Company may
require the Optionee to furnish or execute such other documents as the Company
shall reasonably deem necessary (i) to evidence such exercise and (ii) to comply
with or satisfy the requirements of the Securities Act of 1933, as amended, the
Exchange Act, applicable state or non-U.S. securities laws or any other law.
SECTION 3.TERM AND EXPIRATION.
 
(a)Basic Term. Subject to earlier termination pursuant to the terms here, the
Option shall expire on the expiration date set forth in the Notice of Stock
Option Grant.
 
(b)Termination of Employment or Service. If the Optionee's employment or service
as a Director or Consultant, as the case may be, is terminated, the Option shall
expire on the earliest of the following occasions:
 
(i)The expiration date set forth in the Notice of Stock Option Grant;
 
(ii)The date three months following the termination of the Optionee's employment
or service for any reason other than Cause, Retirement, death, or Disability;
 
(iii)The date three years following the termination of the Optionee's employment
or service for Retirement;
(iv)The date one year following the termination of the Optionee's employment or
service due to death or Disability; or
 
(v)The date of termination of the Optionee's employment or service for Cause.
 
The Optionee may exercise all or part of this Option at any time before its
expiration under the preceding sentence, but only to the extent that the Option
was vested and exercisable upon termination of the Optionee's employment or
service. When the Optionee's employment or service terminates, this Option shall
expire immediately with respect to the number of Shares for which the Option is
not yet vested. If the Optionee dies after termination of employment or service,
but before the expiration of the Option, all or part of this Option may be
exercised (prior to expiration) by the personal representative of the Optionee
or by any person who has acquired this Option directly from the Optionee by
will, bequest or inheritance, but only to the extent that the Option was vested
and exercisable upon termination of the Optionee's employment or service.
 
(c)Definition of “Cause.” The term “Cause” shall have the meaning ascribed to
such term in the Optionee's employment agreement with the Company or any
Subsidiary. If the Optionee's employment agreement does not define the term
“Cause,” or if the Optionee has not entered into an employment agreement with
the Company or any Subsidiary, the term “Cause” shall mean (i) the willful
engaging by the Optionee in misconduct that is demonstrably injurious to the
Company or

 

--------------------------------------------------------------------------------

 

any Parent or Subsidiary (monetarily or otherwise), (ii) the Optionee's
conviction of, or pleading guilty or nolo contendere to, a felony involving
moral turpitude, or (iii) the Optionee's violation of any confidentiality,
non-solicitation, or non-competition covenant to which the Optionee is subject.
 
(d)Definition of “Disability.” The term “Disability” shall have the meaning
ascribed to such term in the Optionee's employment agreement with the Company or
any Subsidiary. If the Optionee's employment agreement does not define the term
“Disability,” or if the Optionee has not entered into an employment agreement
with the Company or any Subsidiary, the term “Disability” shall mean the
Optionee's entitlement to long-term disability benefits pursuant to the
long-term disability plan maintained by the Company or in which the Company's
employees participate.
 
(e)Definition of “Retirement.” The term “Retirement” shall have the meaning
ascribed to such term in the Optionee's employment agreement with the Company or
any Subsidiary. If the Optionee's employment agreement does not define the term
“Retirement,” or if the Optionee has not entered into an employment agreement
with the Company or any Subsidiary, the term “Retirement” shall mean the
Optionee's termination of employment without Cause on or after age 55 if the sum
of the Optionee's age at termination of employment and Years of Service with the
Company total 65 or more.
(f)Definition of “Years of Service.” The term “Years of Service” means years of
consecutive and continuous service with the Company or a predecessor entity.
 
SECTION 4.TRANSFERABILITY OF OPTION.
 
The Option shall not be transferable by the Optionee other than by will or the
laws of descent and distribution, and the Option shall be exercisable during the
Optionee's lifetime only by the Optionee or on his or her behalf by the
Optionee's guardian or legal representative.
 
SECTION 5.TRADING STOCK
 
Keep in mind that you are subject to insider trading liability if you are aware
of material, nonpublic information when making a purchase or sale of Company
stock. In addition, if you are a Section 16 officer of the Company, you are
subject to blackout restrictions that prevent the sale of Company stock during
certain time periods referred to as the “blackout period”. The current “blackout
period” is from the end of each calendar quarter through two (2) days following
the Company's earnings release.
 
SECTION 6.MISCELLANEOUS PROVISIONS.
 
(a)Acknowledgements. The Optionee hereby acknowledges that he or she has read
and understands the terms of the Plan and this Agreement, and agrees to be bound
by their respective terms and conditions. The Optionee acknowledges that there
may be tax consequences upon the exercise or transfer of the Option and that the
Optionee should consult an independent tax advisor prior to any exercise of the
Option.
 
(b)Tax Withholding. Pursuant to Article 20 of the Plan, the Committee shall have
the power and right to deduct or withhold an amount sufficient to satisfy any
federal, state and local taxes (including the Grantee's FICA taxes) required by
law to be withheld with respect to this Award. The Committee may condition the
delivery of Shares upon the Grantee's satisfaction of such withholding
obligations. The Grantee may elect to satisfy all or part of such withholding
requirement by tendering previously-owned Shares or by having the Company
withhold Shares having a Fair Market Value equal to the minimum statutory
withholding (based on minimum statutory withholding rates for

 

--------------------------------------------------------------------------------

 

federal, state and local tax purposes, as applicable, including the Grantee's
FICA taxes) that could be imposed on the transaction, and, to the extent the
Committee so permits, amounts in excess of the minimum statutory withholding to
the extent it would not result in additional accounting expense. Such election
shall be irrevocable, made in writing and signed by the Grantee, and shall be
subject to any restrictions or limitations that the Committee, in its sole
discretion, deems appropriate.
(c)Notice Concerning Disqualifying Dispositions. If the Option is an Incentive
Stock Option, the Optionee shall notify the Committee of any disposition of
Shares issued pursuant to the exercise of the Option if the disposition
constitutes a “disqualifying disposition” within the meaning of Sections 421 and
422 of the Code (or any successor provision of the Code then in effect relating
to disqualifying dispositions). Such notice shall be provided by the Optionee to
the Committee in writing within 10 days of any such disqualifying disposition.
 
(d)Rights as a Stockholder. Neither the Optionee nor the Optionee's transferee
or representative shall have any rights as a stockholder with respect to any
Shares subject to this Option until the Option has been exercised and Share
certificates have been issued to the Optionee, transferee or representative, as
the case may be.
 
(e)Ratification of Actions. By accepting this Agreement, the Optionee and each
person claiming under or through the Optionee shall be conclusively deemed to
have indicated the Optionee's acceptance and ratification of, and consent to,
any action taken under the Plan or this Agreement and Notice of Stock Option
Grant by the Company, the Board, or the Committee.
 
(f)Notice. Any notice required by the terms of this Agreement shall be given in
writing and shall be deemed effective upon personal delivery or upon deposit
with the United States Postal Service, by registered or certified mail, with
postage and fees prepaid. Notice shall be addressed to the Company at its
principal executive office and to the Optionee at the address that he or she
most recently provided in writing to the Company.
 
(g)Choice of Law. This Agreement and the Notice of Stock Option Grant shall be
governed by, and construed in accordance with, the laws of Florida, without
regard to any conflicts of law or choice of law rule or principle that might
otherwise cause the Plan, this Agreement or the Notice of Stock Option Grant to
be governed by or construed in accordance with the substantive law of another
jurisdiction.
 
(h)Arbitration. Subject to Article 3 of the Plan, any dispute or claim arising
out of or relating to the Plan, this Agreement or the Notice of Stock Option
Grant shall be settled by binding arbitration before a single arbitrator in
Jacksonville, Florida and in accordance with the Commercial Arbitration Rules of
the American Arbitration Association. The arbitrator shall decide any issues
submitted in accordance with the provisions and commercial purposes of the Plan,
this Agreement and the Notice of Stock Option Grant, provided that all
substantive questions of law shall be determined in accordance with the state
and Federal laws applicable in Florida, without regard to internal principles
relating to conflict of laws.
 
(i)Modification or Amendment. This Agreement may only be modified or amended by
written agreement executed by the parties hereto; provided, however, that the
adjustments permitted pursuant to Section 4.3 of the Plan may be made without
such written agreement.
 
(j)Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if such illegal or invalid provision

 

--------------------------------------------------------------------------------

 

had not been included.
 
(k)References to Plan. All references to the Plan (or to a Section or Article of
the Plan) shall be deemed references to the Plan (or the Section or Article) as
may be amended from time to time.
 
(l)Section 409A Compliance. To the extent applicable, it is intended that the
Plan and this Agreement comply with the requirements of Code Section 409A and
any related regulations or other guidance promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service
and the Plan and the Award Agreement shall be interpreted accordingly.
 
(m)    Compensation Committee Authorization. The Compensation Committee of FIS
has exercised its discretion under the Plan such that all purchases of the
Shares in the United Kingdom are only available to bona fide employees of
companies incorporated in England and Wales that are subsidiaries of FIS (in
accordance with article 60 of the United Kingdom's Financial Services and
Markets Act 2000 Order 2005), and to such other persons as may lawfully purchase
the Shares in the United Kingdom;
(n)    Investment for Own Account. The Optionee is purchasing the Shares solely
for his or her own account for investment and not with a view to or for sale in
connection with any distribution of any of the Shares and not with any present
intention of selling, offering to sell or otherwise disposing of or distributing
any of the Shares.
 

 